THE THIRTEENTH COURT OF APPEALS

                                   13-19-00279-CR


                               Pamela Annette Newton
                                         v.
                                 The State of Texas


                                On Appeal from the
                  County Court at Law No 4 of Bexar County, Texas
                              Trial Cause No. 581214


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

March 26, 2020